DETAILED ACTION
Claims 1-16 have been canceled. Claims 17-31 have been added. Claims 17-31 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 29, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the random access procedure" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the random access procedure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the random access procedure" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0312619 A1 to Abedini et al. (hereinafter “Abedini”).

As per claim 17, Abedini a method of performing a random access procedure of an Integrated Access and Backhaul (IAB) node in a wireless communication system ([0005, 0102], of Abedini discloses a random access procedure for a IAB), the method comprising: receiving information related to random access channel (RACH) resources ([0005, 0101-0102, 0134], of Abedini discloses receiving information related to a RACH); and performing the random access procedure to a parent node based on the information ([0005, 0101-0102], of Abedini discloses performing a RACH to a base station), wherein the information comprises a configuration for informing a RACH resource depending on a device type of the IAB node ([0102], of Abedini).
As per claim 18, Abedini discloses the method of claim 17, wherein the device type is a relay node or a terminal ([0102], of Abedini discloses the device type as a relay or terminal).
As per claim 19, Abedini discloses the method of claim 17, wherein the configuration is received through a radio resource control (RRC) message ([0074,0105], of Abedini discloses in the control plane, the Radio Resource Control (RRC) protocol layer may provide establishment, configuration, and maintenance of an RRC connection).
As per claim 20, Abedini discloses the method of claim 17, wherein the configuration informs RACH resources that are classified based on whether the IAB node is a relay node or a terminal ([0102], of Abedini discloses preambles that are for a relay and preambles that are for a terminal).
As per claim 21, Abedini discloses the method of claim 17, wherein the information is included in system information ([0107], of Abedini discloses  base station receive these configurations in a master information block (MIB), a system information block (SIB), remaining minimum system information (RMSI), other system information (OSI).
As per claim 22, Abedini discloses the method of claim 17, wherein the random access procedure is related to an initial access to the parent node ([0102], of Abedini discloses  a RACH procedure for initial access).
As per claim 23, Abedini discloses the method of claim 17, wherein the information comprises i) first configuration informing available RACH resources based on the IAB node being a relay node ([0100-0103], of Abedini) and ii) second configuration informing available RACH resources based on the IAB node being a terminal ([0100-0103], of Abedini).
As per claim 24, Abedini discloses an Integrated Access and Backhaul (IAB) node ([0117], of Abedini IAB device), comprising: a transceiver transmitting and receiving radio ([0118], of Abedini); and a processor being operatively connected to the transceiver ([0120], of Abedini), wherein the processor is configured to: receive information related to random access channel (RACH) resources ([0005, 0101-0102, 0134], of Abedini discloses receiving information related to a RACH), and perform the random access procedure to a parent node based on the information ([0005, 0101-0102], of Abedini discloses performing a RACH to a base station), wherein the information comprises a configuration for informing a RACH resource depending on a device type of the IAB node ([0102], of Abedini).
As per claim 25, Abedini discloses the IAB node of claim 24, wherein the device type is a relay node or a terminal ([0102], of Abedini discloses the device type as a relay or terminal).
As per claim 26, Abedini discloses the IAB node of claim 24, wherein the configuration is received through a radio resource control (RRC) message ([0074,0105], of Abedini discloses in the control plane, the Radio Resource Control (RRC) protocol layer may provide establishment, configuration, and maintenance of an RRC connection).
As per claim 27, Abedini discloses the IAB node of claim 24, wherein the configuratoin informs RACH resources that are classified based on whether the IAB node is a relay node or a terminal ([0102], of Abedini discloses preambles that are for a relay and preambles that are for a terminal).
As per claim 28, Abedini discloses the IAB node of claim 24, wherein the information is included in system information ([0107], of Abedini discloses  base station receive these configurations in a master information block (MIB), a system information block (SIB), remaining minimum system information (RMSI), other system information (OSI).
As per claim 29, Abedini discloses the IAB node of claim 24, wherein the random access procedure is related to an initial access to the parent node ([0102], of Abedini discloses  a RACH procedure for initial access).
As per claim 30, Abedini discloses the IAB node of claim 24, wherein the information comprises i) first configuration informing available RACH resources based on the IAB node being a relay node ([0100-0103], of Abedini) and ii) second configuration informing available RACH resources based on the IAB node being a terminal ([0100-0103], of Abedini).
As per claim 31, Abedini discloses an apparatus ([0117], of Abedini IAB device), the apparatus comprising: a memory ([0008], of Abedini discloses a memory); and a processor being operatively connected to the memory ([0008], of Abedini discloses a memory in communication with a processor), wherein the processor is configured to control a wireless communication device ([0008], of Abedini) to: receive information related to random access channel (RACH) resources ([0005, 0101-0102, 0134], of Abedini discloses receiving information related to a RACH), and perform the random access procedure to a parent node based on the information ([0005, 0101-0102], of Abedini discloses performing a RACH to a base station), wherein the information comprises a configuration for informing a RACH resource depending on a device type of the IAB node ([0102], of Abedini).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/            Examiner, Art Unit 2476